NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          AUG 13 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GARY FUJITA,                                      No. 19-72430

                 Petitioner-Appellant,            Tax Ct. No. 296-19

  v.
                                                  MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

       Gary Fujita appeals pro se from the Tax Court’s order dismissing for lack of

subject matter jurisdiction his petition regarding his tax liabilities for the 1994 to

2018 tax years. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We affirm.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly concluded that it lacked jurisdiction over Fujita’s

petition because Fujita did not file his petition within 90 days of a notice of

deficiency or 30 days of a notice of determination. See 26 U.S.C. § 6213(a)

(establishing a 90-day requirement for appealing a notice of deficiency); id. at §§

6320(c) & 6330(d)(1) (establishing a 30-day requirement for appealing a notice of

determination concerning notices of lien or notices of intent to levy); Gorospe, 451

F.3d at 968 (the Tax Court is a court of limited jurisdiction, and its subject matter

is defined by Title 26 of the United States Code).

      The Tax Court did not abuse its discretion by imposing sanctions under 26

U.S.C. § 6673 for maintaining frivolous positions. See Wolf v. Comm’r, 4 F.3d

709, 716 (9th Cir. 1993) (standard of review).

      AFFIRMED.




                                           2                                      19-72430